Citation Nr: 1445911	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual left hand pain with decreased strength; metacarpal fracture (left hand disability).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran had active service from September 1977 to September 1980 and from July 1981 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Historically, in a decision dated in August 2012, the Board denied the appeal for an increased rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in November 2013 the Court granted a joint motion for remand for further development.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  Pertinent documents are contained in the electronic file and have been reviewed in connection with the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012 the Board denied a rating in excess of 10 percent for the Veteran's left hand disability.  This decision was vacated by the Court and returned to the Board for compliance with a November 2013 joint motion for remand (JMR).  The JMR noted that the Board had not adequately discussed whether staged ratings were appropriate in this case. 

A brief submitted in August 2014 specifically asserted that a higher rating was warranted under Diagnostic Code (DC) 8715 from August 2009 to September 2011 based on the following evidence:  An August 2009 private medical record indicated that the Veteran had a marked weakness in his left gross grip; a February 2011 examination report for aid and attendance indicated that the Veteran had marked weakness of gross grip and very limited fine motor coordination with no repetitive hand use; a September 2011 VA examination reflected that he had normal upper extremity function and a history of a "remote" left hand fracture that was "now resolved (as confirmed radio graphically) and is not debilitating".

DC 8715 addresses the criteria for evaluating neuralgia of the median nerve.  38 C.F.R. § 4.124a.  Under DC 8715, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent evaluation is assigned for severe incomplete paralysis of a minor extremity.  Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.

In this case, the Board finds that remand is required to obtain a medical opinion as to whether the aforementioned medical evidence from August 2009 to September 2011 indicated mild incomplete paralysis, moderate incomplete paralysis, or severe incomplete paralysis of a minor extremity.

The Board also finds that the Veteran should be afforded an adequate contemporaneous VA examination as to the service-connected left hand disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Moreover, a CD-ROM containing the Veteran's disability benefits records from the Social Security Administration (SSA) is located in the claims file.  In light of the need for further development, as described below, these records should be printed out and associated with the claims file or scanned into the electronic claims file.

Finally, several documents associated with the claims file after the August 2012 Board decision appear to be written in Spanish.  These documents have not yet been translated into English.  On remand, the AOJ should translate all of the documents in Volume 2 tabbed in pink tabs with the word "Spanish" from Spanish into English.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for evaluation of his service-connected left hand disability.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed, and all findings reported in detail.  The examiner should thoroughly describe the nature and severity of the Veteran's service-connected left hand disability.  

The examiner is specifically requested to opine as to whether the aforementioned medical evidence from August 2009 to September 2011 indicated mild incomplete paralysis, moderate incomplete paralysis, or severe incomplete paralysis of the left hand.

Complete rationale should be provided for all opinions expressed.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

2.  Print or scan the SSA records contained on the CD-ROM located in the claims file.  These records should then be associated with the Veteran's physical claims file or electronic claims file.  

3.  Translate all of the documents in Volume 2 tabbed in pink tabs with the word "Spanish" from Spanish into English and associate a copy of the translated reports with the physical claims file or scan the documents into the electronic claims file.

4.  After completion of the above and any other development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



